Name: Council Regulation (EEC) No 3693/89 of 4 December 1989 opening and providing for the administration of Community tariff quotas for certain agricultural, chemical and industrial products (1990)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 362/6 Official Journal of the European Communities 12. 12. 89 COUNCIL REGULATION (EEC) No 3693/89 of 4 December 1989 opening and providing for the administration of Community tariff quotes for certain agricultural, chemical and industrial products (1990) whereas, it is appropriate to take the necessary measures to ensure efficient Community administration of these tariff quotas while offering the Member States the opportunity to draw from the quota volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of the quantities draw by that economic union may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of certain agricultural, chemical and industrial products is currently unable to meet the specific requirements of the user industries in the Community ; whereas, consequently, Community supplies of products of this type currently depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; whereas lower duty Community tariff quotas should therefore be opened within the limits of appropriate volumes for a period covering the year 1990 ; whereas, in order not to upset the balance of the markets for these products, the volume of certain of these Community tariff quotas should be set at provisional levels which cover immediate requirements ; whereas the setting of the quota volumes at this level does not rule out an adjustment during the year ; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted application of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1990, the customs duties applicable to imports into the Community of the products listed below shall be suspended at the levels and within the limits of the Community tariff quotas shown below : Order No CN codes(a) Description Amount of quota Quota duty (%) 09.271 1 7202 41 90 Ferro-chromium containing by weight more than 6 % of carbon 300 000 tonnes 0 09.2713 ex 2008 60 19 ex 2008 60 39 Sweet, clear-fleshed cherries, marinated in alcohol , of a diameter not exceeding 18,9 mm, stoned, intended for the manufacture of chocolate products (') :  With a sugar content exceeding 9 % but not exceeding 12 % by weight  With a sugar content not exceeding 9 % by weight ' * 3 000 tonnes 10 + AGR 10 09.2715 ex 3815 19 00 Catalyst in the form of a sphere not less than 4,2 mm and not more than 9 mm in diameter, consisting of a mixture of oxides of molybdenum, tungsten, vanadium, copper and strontium, fixed on a substrate composed of an inert silicon dioxide and/or aluminium oxide material and intended to be used for the production of acrylic acid (') 65 tonnes 0 09.2717 ex 7202 99 19 Ferro-phosphorus containing by weight 15% or more of phosphorus, intended for the manufacture of refined phosphoric iron or steel (l) 65 000 tonnes 0 12. 12. 89 Official Journal of the European Communities No L 362/7 Order No CN codes(a) Description Amount of quota Quota duty (%): 09.2729 ex 0811 90 90 Boysenberries, preserved by freezing, not containing added sugar, intended for any form of processing except for the manufacture of jam entirely from boysenberries (') 1 500 tonnes 12 09.2731 ex 3905 90 00 Polyvinylpyrrolidone, presented in powder form, the particles of which are less than 38 micrometres and which has a solubility in water at 25 ° C of less than, or equal to 1,5 % by weight and which is intended for the pharmaceutical industry ( l) 130 tonnes 0 09.2741 ex 8104 11 00 Unwrought magnesium having a purity of not less than 99,95 % in the form of ingots, intended for the manufacture of elements used in the nuclear industry (') 1 500 tonnes 0 9.2781 ex 7226 10 91 Flat-rolled products of grain-oriented silicon-electrical steel, having a width not exceeding 500 mm, a thickness of more than 0,20 mm but less than 0,3 mm and a nominal magnetic-reversal loss of 1,0 W/kg as determined by the Epstein method with a current of 50 cycles and an induction of 1,7 Tesla 600 tonnes 0 09.2791 ex 3905 90 00 Polyvinyl butyral in the form of powder, for the production of film for laminated saftey glass (') 9 800 tonnes 0 09.2793 ex 1504 10 00 Crude fish-liver oils, of a vitamin A content not exceeding 2 500 IU/g intended for the production of medicines (') 1 500 2 09.2797 ex 8540 41 00 Magnetrons with a power output of less than 1 000 W, for the manufacture of microwave ovens (') 1 700 000 pieces 0 09.2799 ex 7202 49 90 Ferro-chrornium containing more than 15 % but not more than 2 % by weight of carbon and not more than 55 % of chromium 1 7 000 tonnes 0 (a) See Taric codes in the Annex. (') Checks on their prescribed end-use shall be carried out pursuant to the relevant Community provisions. notifying the Commission, draw an amount corre ­ sponding to its requirements from the appropriate quota volume. 2. Within the limits of these tariff quotas the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the 1985 Act of Accession. Article 2 Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authorities of the Member States concerned accepted the entries for release for free circulation, to the extent that the available balance so permits.Article 3 Where an importer presents a present covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arrangements, and the entry is accepted by the customs authorities, the Member State concerned shall, by If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible. No L 362/8 Official Journal of the European Communities 12. 12. 89 If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated among applicants pro rata . The Commission shall inform the Member States of the drawings made. the quotas for as long as the balance of the relevant quota volume so permits . Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on 1 January 1990 . Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 1989. For the Council The President M. DELEBARRE A 12. 12. 89 Official Journal of the European Communities No L 362/9 ANNEX Taric codes Order No CN code Taric code 09.271 1 7202 41 90 *00 09.2713 2008 60 19 * 10 2008 60 39 * 10 09.2715 3815 1900 * 12 09.2717 7202 99 19 *20 09.2729 0811 90 90 * 10 09.2731 3905 90 00 *94 09.2741 8104 11 00 " 10 09.2781 7226 10 91 - * 10 09.2791 3905 90 00 *95 09.2793 1504 10 10 * 10 09.2797 8540 41 00 *91 09.2799 7202 49 90 * 10